Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 20-23, 31, and 33-35 are pending. Claims 1-19, 24-30, and 32 are canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-23, 31, and 33-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 20, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because all of the recited limitations can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The estimating and comparing steps can be readily performed mentally by a human by determining a number 

As per claims 21-23, 31, and 33, they are dependent upon claim 20 and include all the limitations of claim 20. Therefore, they recite the same abstract idea of claim 20. Claims 21-23, 

As per claims 34-35, they have similar limitations as claim 20 and are therefore rejected using the same rationale.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 20-23, 31, and 33-35 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chervets et al. (US 2013/0346624) (hereinafter Chervets as previously cited).

As per claim 20, Chervets teaches a method of controlling service consumption by a plurality of actor instances commonly governed by a subscription associated with a communications network (abstract; [0053]; [0056]), the method performed by a node of the communications network and, comprising: 
	estimating service costs that will be incurred by each actor instance among the plurality of actor instances over an upcoming period ([0039]), the plurality of actor instances instantiated in one or more associated runtimes provided by one or more associated devices that provide access to the communications network ([0039]), and where each actor instance incurs service costs for usage of the associated runtime and one or more network services provided by the communications network ([0016]-[0017]); 
	comparing the estimated service costs for each actor instance to a corresponding allowance distributed to the actor instance from an overall allowance that is associated with the subscription and intended to cover the service costs of the plurality of actor instances over the upcoming period (fig. 6; [0050]-[0051]; [0069]); and 
	responsive to the estimated service costs for any particular one of the actor instances exceeding the corresponding allowance, reducing scheduled activity or a service quality for the particular actor instance with respect to the upcoming period (fig. 6; [0050]-[0051]; [0069]).

As per claim 21, Chervets further teaches wherein estimating the service costs that will be incurred by each actor instance over the upcoming period is based on historic service costs incurred by each actor instance in one or more past periods ([0017] and [0068]).

As per claim 22, Chervets further teaches wherein reducing the scheduled activity or the service quality for any particular actor instance adjusting the scheduled operation comprises scheduling fewer instances of active operation of the particular actor instance for the upcoming period or scheduling a reduced quality of service for one or more network services to be used by the particular actor instance during the upcoming period ([0039]-[0041]).

As per claim 23, Chervets further teaches wherein reducing the scheduled activity or the service quality for the particular actor instance with respect to the upcoming period comprises reducing to an extent needed to bring correspondingly re-estimated service costs within the corresponding allowance ([0016] and [0020]).

As per claim 31, Chervets further teaches wherein estimating the service costs that will be incurred by each actor instance over the upcoming period comprises estimating the service costs for usage of the associated runtime and estimating the service costs for use of the one or more network services ([0068] and [0075]).

As per claim 33, Chervets further teaches wherein estimating the service costs that will be incurred by each actor instance over the upcoming period is based on querying the actor instance ([0068]).

As per claim 34, it has similar limitations as claim 20 and is therefore rejected using the same rationale. 

As per claim 35, it has similar limitations as claim 20 and is therefore rejected using the same rationale. 

Response to Arguments
All of Applicant’s arguments have been considered but they are not persuasive.

Responsive to Applicant’s summary allegations recited on pg. 7-8 of the Remarks, the examiner respectfully submits that in Chervets, a subscriber is equivalent to a user, and Chervets discloses multiple users and hence multiple subscribers (c.f. Chervets [0016]-[0017]). Multiple users/subscribers may use a single endpoint and may share the amount of data allotted to the endpoint. The users/subscribers in turn utilize applications such as NETFLIX or other similar audio and/or video applications that consume data. Therefore, the examiner interprets the applications being utilized by the multiple user/subscribers to be equivalent to the claimed plurality of actor instances. There could occur scenarios whereby each user/subscriber device has a single application or multiple applications. Each of these applications would necessarily have to be instantiated or created prior to being utilized or executed on a device of a user. The examiner interprets instantiation to be equivalent to creation, and it should be understood that in order for an application to be used by a user/subscriber in Chervets, it must first/previously be created or instantiated to run on the user’s device (i.e. runtime environment/operating system and memory). For example, [0016] of Chervets discloses a subscriber to NETFLIX, and it is readily apparent that the NETFLIX application had already been created, installed, launched, and executing on the subscriber’s device in order to allow the user to watch videos on said device using the application.

Furthermore, implicit within Chervets is a multi-endpoint and multi-service provider environment. For example, Chervets in [0017] discloses a provider network in a regional data center or individual cell towers, [0021] discloses Wi-Fi and cellular network, and [0063] discloses multiple communication links to a network. Although a network can comprise a single service provider and a single consumer/endpoint device, that scenario is much more the exception rather than the rule, and more often than not, a network comprises a plurality of endpoints and service providers. Therefore, it is reasonable for one to interpret that Chervets implicitly contemplated and had possession of the multi-provider and multi-endpoint concept before the effective filing date of the claimed invention. Additionally, there is nothing in Chervets that prevents the scenario of the existence of plural providers and endpoints that are not mentioned other than the recited provider and endpoint. In other words, a single provider and single endpoint within a network does not preclude other providers and endpoints from also existing within said network. 

In the Remarks on pg. 8, Applicant contends that Chervets does not describe estimating service costs for endpoints. However, that argument does not apply since the examiner interprets the applications of the multiple users/subscribers of Chervets to be equivalent to the claimed actor instances. Applicant goes on to argue that Chervets does not disclose any “runtime”. However, the concept of runtime is understood by the examiner to be simply equivalent to an execution environment allowing for execution of applications within/by said environment. Chervets in at least [0016]-[0017], [0023], [0042]-[0043] indirectly describes runtime execution environments because they at least discuss audio and video content which must be consumed by 

On pg. 8-9 of the Remarks, Applicant argues that Chervets does not disclose an overall allowance associated with a subscription that is common to a plurality of users. The examiner respectfully disagrees. Chervets in at least [0053]-[0055] disclose that some users would be allowed to access data streams while other users would be restricted from access data streams, and/or the quality of the data streams would be different for different users all based upon a comparison of the predicted data consumption to the allotted allowance of data consumption. For example, if there were two subscribers A and B sharing an endpoint, there could exist scenarios whereby the network subscription would specify that subscriber A could be allotted 100% of the data allowance for the endpoint with subscriber B having 0%, vice versa, an even 50-50% split and any other combination. If subscribers A and B each have a single application instantiated on the respective device then each respective application would be associated with the allowance allotted to the respective user of the device. Therefore, the users, the users’ devices, and the applications for subscribers A and B would each and all correspond to the overall allowance associated with the network subscription as described above because there would be a single correspondence between the user, the device, and the application. The data usage and/or predicted data usage of the applications (i.e. service costs) could then be compared to the previously described allowance and be modified accordingly. For at least the reasons stated above, Applicant’s argument is respectfully rebutted and the rejection is maintained.

On pg. 9 of the Remarks, Applicant argues that Chervets does not teach an upcoming period. The examiner respectfully disagrees. There are numerous recitations in Chervets of “predefined time period”. There is nothing in Chervets that prevents the aforementioned predefined time period to be an upcoming period. In fact [0023] and [0047] of Chervets disclose that the predefined time period could be a billing cycle which is readily understood to include a regularly occurring time period in the future. [0033] and [0047] of Chervets also discuss that the time period could be a fixed number of days which could also be readily understood to include an upcoming number of days. [0066] and [0073] of Chervets state that the predefined time period may be any desired time period which could also be interpreted as future time periods. Applicant argues about [0068], but [0068] states that the equation provided in [0068] is merely an example. Furthermore, Chervets discloses in multiple and numerous instances that the data consumption is predicted which necessarily implies that the prediction is for a future time period since it is being predicted. Finally, Applicant’s claim 20 for example in ll. 16 recites “with respect to the upcoming period” which is a broad recitation allowing for an interpretation of reducing a service quality for a particular actor instance to occur within any time period(s) because any of those time period(s) could be considered “with respect to” the upcoming period. Additionally, the recited upcoming period in the claim does not provide a point of reference specifying what the recited period is upcoming to, and thus allows for a broad interpretation of the recitation to include and read on the recited predefined time period of Chervets. For at least the rationale provided above, Applicant’s argument is respectfully traversed, and the rejection is maintained.

In the Remarks on pg. 10, Applicant contends that Chervets does not teach “actor instances”. The examiner respectfully disagrees. In the PGPUB of Applicant’s disclosure, 

On pg. 11, par. 2 of the Remarks, Applicant argues that for claim 21, Chervets history of past data utilization is different than the claimed historic service costs but fails to provide any In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”). It appears that Applicant is merely making a conclusory statement. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection (see MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. The examiner contends that Chervets’ past or historical data usage is equivalent to Applicant’s claimed historic service costs. Applicant’s argument is respectfully rebutted, and the rejection is maintained.

In the Remarks on pg. 11, par. 3, Applicant contends that Chervets does not teach the scheduling aspects of claim 22. The examiner respectfully disagrees. As previously stated above, the predefined time period in Chervets could be reasonably interpreted as a future time period. Therefore, the corrective action in Chervets such as reducing a quality of service would be performed in the upcoming time period and thus in essence scheduled for the future time period. In other words, planning to take corrective action in the future is the same as scheduling the action in the upcoming period. Applicant’s argument is respectfully traversed and the rejection is maintained.

On pg. 12, par. 1 of the Remarks, Applicant argues that Chervets does not suggest re-estimated service costs. The examiner respectfully disagrees. Firstly, the term “re-estimated” does not appear anywhere in Applicant’s instant disclosure. Chervets in [0071] teaches that the method of figure 6 (i.e. predicting data consumption) can be repeated at periodic and/or aperiodic intervals which would mean that the prediction of data consumption can be repeatedly performed multiple times, and thus the “re-prediction” would be equivalent to the “re-estimated” term of the instant claims. Chervets in [0031] also discloses periodically or aperiodically updating the predicted data usage. Thus, Applicant’s argument is respectfully rebutted, and the rejection is maintained.

In the Remarks on pg. 12, par. 2-3, Applicant argues that Chervets does not teach estimation of service costs for use of a runtime and service costs for use of a service. The examiner respectfully disagrees. Chervets in [0068] teaches that the estimate of data consumption (i.e. estimation of service cost) can be based on a user’s web browser history (e.g. which website the user visits), and/or what video/audio the user watches/listens to. Chervets in [0041] and [0050] disclose predicting data usage based on updating calendar and/or email data. Again, suppose the scenario with a user device running a single application. In that case, Chervets would teach predicting and estimating the data usage (i.e. service costs) for use of a runtime environment and of the service (e.g. NETFLIX application providing video streaming service) because the cost would refer both to the environment cost and service cost. In other words, because there is a single application, the service cost of the service that the application provides is the same as or equivalent to the cost for the runtime environment in which the 

On pg. 13, par. 1 of the Remarks, Applicant contends that Chervets does not teach querying the actor instance. The examiner respectfully disagrees. Chervets in [0027], [0033], [0039], [0041], and [0051] all teach that a bandwidth monitoring device monitors a device’s bandwidth to predict the data usage and determine whether or not the predicted data usage will be exceeded. Monitoring can be interpreted as querying because the monitoring device must somehow obtain/read/retrieve/query the device’s bandwidth in order to monitor it. Chervets in [0068] teaches that a user’s web browser bookmarks and stored browser web history can be read to estimate the data consumption. For purpose of the instant argument, the aforementioned reading is understood to be performed by the system of Chervets and not the user. Thus, the actor instance (i.e. web browser application) is being read or queried by the system to estimate the data consumption of the web browser. Applicant’s argument is respectfully traversed, and the rejection is maintained.

In the Remarks on pg. 13, par. 2-3  to pg. 15, Applicant argues that the recited claims are not mental processes and cannot be performed in the human mind. The examiner respectfully disagrees. For example, the examiner argues that the querying step in claim 33 can be interpreted as extra-solution activity of retrieving information/data by the system (e.g. see interpretation from previous paragraph). However, if Applicant on pg. 13, par. 1 of the Remarks interprets that Chervets teaches querying a user whereby the user responds with which websites the user visits, then in that case, the recited querying step can absolutely be performed mentally by a human as 


Relevant Prior Art Not Cited
Bell et al. (US 2015/0350956) teaches changing a data stream characteristic based on a data usage rate.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 4, 2022